                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              WESTERN DIVISION

COREY DESHUN HALL, SR.                                                         PLAINTIFF

V.                          CASE NO. 4:18-cv-894-JM-BD

NICHOLS, et al.                                                             DEFENDANTS


                                          ORDER

       The Court has received a Partial Recommended Disposition (“Recommendation”)

filed by Magistrate Judge Beth Deere. Mr. Hall has not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects in its entirety.

       Mr. Hall’s claims against Defendants Calvin, Austin, and Waters are

DISMISSED, without prejudice. Defendants Calvin, Austin, and Waters are DISMISSED

from this lawsuit.

       IT IS SO ORDERED, this 7th day of January, 2019.


                                                    _______________________________
                                                    UNITED STATES DISTRICT JUDGE
